Citation Nr: 1017919	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for residuals of a 
bilateral leg injury.

2.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for lung damage.

5.  Entitlement to service connection for a dermatological 
disorder, including growths on the neck.

6.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and two friends


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied 
entitlement to the benefits sought. 

The March 2004 rating decision, in pertinent part, denied 
service connection for diabetes mellitus, residuals of a 
bilateral leg injury, pneumonia, lung damage, growths on the 
neck, and residuals of a head injury. The Veteran submitted a 
notice of disagreement in April 2004, and a statement of the 
case was issued in June 2004.  The appeal was perfected later 
that month. 

The November 2004 rating decision denied service connection 
for PTSD.  The Veteran submitted a notice of disagreement in 
December 2004, and a statement of the case was issued in 
November 2005. The appeal was perfected in December 2005.

A subsequent August 2006 rating decision granted service 
connection for diabetes mellitus, fully substantiating such 
claim. Accordingly, it is no longer in appellate status. 
Moreover, the August 2006 rating action, in pertinent part, 
also granted service connection for peripheral neuropathy of 
the left and right lower extremities, and denied service 
connection for an eye disorder, a liver disorder, headaches, 
and a heart disorder, all claimed as secondary to the 
Veteran's diabetes mellitus. At that time, the RO also denied 
a claim of service connection for neuropathy of the hands and 
arms, diagnosed as carpal tunnel syndrome. The Veteran 
submitted a notice of disagreement with these denials in 
September 2006. A statement of the case was issued in 
February 2008. No substantive appeal was ever submitted. In 
so noting, the Board acknowledges a June 2008 letter from the 
Veteran's representative, contending that a congressional 
inquiry dated in February 2008, and recorded in an RO report 
of contact, should be construed as demonstrating an intent to 
continue the appeal. The Board disagrees. Indeed, from the 
report of telephone contact dated February 18, 2008, it 
appears the Congressional Inquiry was merely a generic status 
request, without particular mention of any specific claim on 
appeal. For these reasons, the claims arising from the August 
2006 rating decision are determined not to be in appellate 
status and are not presently before the Board. 

In October 2009, a Travel Board hearing was held before the 
undersigned,                   a transcript of which is of 
record.  The Veteran submitted additional evidence at that 
time, accompanied by a waiver of RO consideration.

Prior to the hearing, through December 2008 correspondence, 
the Veteran had withdrawn from appeal the issues of service 
connection for pneumonia, lung damage, growths on the neck, 
and residuals of a head injury. However, this 
notwithstanding, the RO still certified these issues to the 
Board. Moreover, at the October 2009 hearing, testimony was 
received on the issues that had been formally withdrawn in 
December 2008. Therefore, in the interest of fairness and 
comprehensive regard for the Veteran's intentions in 
prosecuting this case,           the Board will take 
jurisdiction over these additional matters and consider them 
on appeal.  

The Board has also expanded the issue on appeal originally 
certified as service connection for growths on the neck, to 
that of service connection for a generalized dermatological 
disorder, based on the Veteran's assertions during the 
hearing.

The issues of entitlement to service connection for PTSD, 
pneumonia, lung damage, a dermatological disorder, and 
residuals of a head injury are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not manifest residuals of any bilateral leg 
injury that occurred during active military service. 


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
bilateral leg injury have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);    38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The relevant notice information must be timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Through VCAA notice correspondence dated from January 2004, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.     § 5103(a) 
and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated 
the       joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an October 2006 
supplemental notice letter provided information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.  To the extent that this last 
component of notice did not precede the adverse rating 
decision on appeal, the claim was readjudicated, curing the 
timing defect.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006)

The RO has also taken appropriate action to comply with the 
duty to assist the Veteran through obtaining service 
treatment records (STRs), and extensive records of VA 
outpatient treatment. In support of his claim, the Veteran 
has provided several lay statements.  The Veteran has also 
testified at a Board hearing in connection with this matter. 
There is no objective indication of any further relevant 
information or evidence that must be associated with the 
record. in this regard, the Veteran indicated having seen a 
private physician shortly following separation from service 
but based on his testimony, such treatment pertained to his 
feet and not to the bilateral leg injury presently on appeal.  
Given that the treatment appears not to relate to the issue 
on appeal, the Board finds that no additional efforts are 
required under the VCAA as to acquiring such record.  Indeed, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

For the foregoing reasons, the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say,            
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F.3d. 1369        (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the 
merits. 

Background and Analysis

The Veteran is claiming entitlement to service connection for 
a bilateral leg injury.   In correspondence accompanying his 
original claim, the Veteran described a leg injury which 
transpired at Fort Campbell during training when he fell into 
a ditch with exposed pipes.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112;   38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

Based upon a comprehensive review of the record, the Board 
finds no support for a grant of service connection for 
residuals of a bilateral leg injury.  Indeed, the service 
treatment records are entirely silent as to any leg 
complaints or treatment.  Separation examination was normal 
and the Veteran denied any relevant complaints in a report of 
medical history completed at that time.

The post-service evidence includes a VA outpatient treatment 
record in dated July 2003 and reflecting complaints of 
swelling in the legs. A February 2004 VA Compensation and 
Pension examination for general medical evaluation noted 
reported bilateral knee and leg pain, with the complaint of 
"water on the knees." There are contemporaneous reports 
showing that the Veteran obtained bilateral knee braces for 
treatment of knee arthralgia. An August 2005 VA primary care 
consult again focused on right leg pain. 

In view of the foregoing, there is recent bilateral leg 
symptomatology demonstrated. However, the record lacks 
competent evidence relating the current disability to active 
service.  Indeed, even accepting the Veteran's statements as 
to an in-service injury when he reportedly fell in a ditch at 
Fort Campbell, there is nothing in the record to suggest that 
such injury, or any other in-service injury, resulted in 
chronic disability.  Again, separation examination was 
normal, with no complaints raised at that time.  Moreover, 
the post-service record does not document leg complaints or 
treatment until 2003, more than 30 years after service. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim).

It is acknowledged that the Veteran is competent to give 
evidence about his observable symptomatology, such as leg 
pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
regard, it is observed that in a June 2004 VA outpatient 
primary care consultation, the Veteran complained of right 
leg pain for 30 years, with the leg giving out on him a few 
times and causing him to fall.  This provides some evidence 
of lay testimony supportive of continuity of symptomatology. 
Nonetheless, the Board must weigh this against the lack of 
any complaints or findings at the time of the Veteran's 
separation examination and the absence of any attempt at 
seeking treatment for more than 30 years following discharge.  
Moreover, the Veteran did not file an application for service 
connection until 2004, which tends to suggest that the 
disability had not been longstanding for decades prior.  For 
these reasons, continuity of symptomatology has not here been 
established, either through the competent evidence or through 
the Veteran's statements and testimony. 

Furthermore, the record contains no competent medical opinion 
relating any current bilateral leg disability to active 
service.  The Veteran himself believes his current leg 
problems are due to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the 
extent that the holding in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay 
person to speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, 
such as a fall leading to a broken leg,  the question of 
causation here involves a more complex relationship that the 
Veteran is not competent to address.

In summary, the claim of entitlement to service connection 
for the residuals of a bilateral leg injury must be denied. 
The preponderance of the evidence is against the claim, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Gilbert v. Derwinski, 1 Vet. App. 49,   55 (1990).   


ORDER

Service connection for the residuals of a bilateral leg 
injury is denied.


REMAND

With respect to the remaining issues on appeal, additional 
development is required before the Board may proceed with 
appellate review, for the reasons set forth below.

Regarding the Veteran's PTSD claim, he has identified 
numerous in-service stressful events in furtherance of his 
claim.  Several of these incidents pertain to his alleged 
involvement in combat operations as a member of a unit 
stationed along the Korean Demilitarized Zone (DMZ) between 
1969 and 1970.  Specifically, he describes having had 
participation in several gun battles and fire-fights with 
North Korean forces along the DMZ, and on some occasions he 
claims to have observed the deaths of fellow serviceman in 
these conflicts. 

The Veteran also alleged that during basic training at Fort 
Campbell, an Army private jumped out of a three-story window 
and killed himself following harassment by a superior 
officer.  He indicated additional incidents in which other 
soldiers committed suicide due to mental stress. Another 
claimed stressor involved a series of accidents involving a 
convoy line and tank training in which individuals were 
killed while he was stationed at Fort Hood.  He further 
described observing the bodies of civilian casualties on many 
occasions. 

Thus far, the Veteran's claimed involvement in combat has not 
been corroborated. Nor has any alleged noncombat-related 
stressor been objectively verified. The RO issued an August 
2004 stressor development letter explaining that more 
detailed information was needed to support any attempt to 
corroborate a noncombat-related stressor, including location, 
approximate time (within a two-month date range), and unit of 
assignment. Although the Veteran has responded with further 
accounts of the underlying events, the more detailed 
identifying information requested by       the RO was not 
provided. 

At this stage in development of the Veteran's claim, the 
Board's initial concern          is verifying whether the 
Veteran indeed had participation in combat.                          
The determination as to whether a veteran participated in 
combat with the enemy necessarily depends on the facts of 
each case, and requires evaluation of all pertinent evidence 
in each case. See VAOPGCPREC 12-99 (Oct. 18, 1999).          
VA's General Counsel has further defined the phrase "engaged 
in combat with the enemy" as requiring that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. Id. Moreover, the Federal Circuit Court has 
confirmed that section 1154(b) requires more than that a 
claimant have served in "a combat zone" and does require 
personal participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008). 

In this regard, the Veteran's Form DD-214 indicates that he 
served in the Army 2nd Infantry Division, as an Infantry 
Indirect Fire Crewman. There is no indication he received any 
medals or commendations that are deemed conclusive proof of 
combat service. Personnel records do show receipt of a 
certificate confirming participation in "operational 
missions along the demilitarized zone." Also indicated is 
receipt of hazardous duty pay for service in a hostile fire 
zone.

Unfortunately, the Veteran's service personnel records appear 
to be missing from the claims file. The Board finds that 
another request to obtain such records is              in 
order, as this documentation might help clarify any role in 
combat operations. Moreover, an inquiry should be made to the 
U.S. Army and Joint Services, Records Research Center (JSRRC) 
as to whether the Veteran's unit had direct involvement in 
combat along the Korean DMZ. 

The Board further finds that the Veteran should have one more 
opportunity to elucidate information regarding any noncombat-
related stressor, but is encouraged to provide sufficient 
supporting details (i.e., complete names of individuals 
involved, location, approximate time, etc.). Based upon his 
response, the RO/AMC should inquire with the JSRRC as to 
whether any of these noncombat-related stressors are verified 
within the available unit history. 

Following this, provided either participation in combat, or 
at least one noncombat related stressor is confirmed, the 
RO/AMC should arrange for a VA Compensation and Pension 
psychiatric examination to establish whether the Veteran in 
fact manifests PTSD due to a verified in-service stressor. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Turning to the remaining claims on appeal, further 
evidentiary development of these issues is also required. 
Regarding the claim service connection for pneumonia, the 
Veteran alleged during the October 2009 Board hearing that he 
had a severe episode of pneumonia during service for which he 
underwent hospitalization at Fort Dix,    New Jersey. The 
records of such hospitalization, if available, would be 
pertinent to this claim, as well as another issue on appeal 
of service connection for lung damage. Hence, the RO/AMC 
should contact the Veteran to obtain the approximate dates of 
this reported hospitalization, and then undertake to acquire 
the corresponding records. See 38 C.F.R. § 3.159(c)(2) (VA 
will undertake reasonable efforts to obtain relevant records 
in the custody of a Federal department or agency).    

Meanwhile, as to a claimed dermatological disorder, through 
hearing testimony    the Veteran described an ongoing 
generalized condition of boils over the skin.      He further 
stated that soon following discharge from service, in 1970 or 
1971,       he underwent treatment from a Dr. Allen, a 
private physician, for this condition. Therefore, in 
accordance with VA's duty to assist, an effort should be made 
to obtain the medical records of this treatment. See 38 
C.F.R. § 3.159(c)(1) (pertaining to requests for medical 
records from private treatment providers). 

Finally, pertaining to the claimed residuals of a head 
injury, during the hearing     the Veteran described a 
precipitating injury when he was accidentally hit on the back 
of the head with a mortar tube. While this incident is not 
documented in service records, the Veteran's own statement 
that it occurred should receive due consideration. See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(where lay evidence provided is credible and competent, the 
absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder). He also describes other incidences of trauma to 
the head related to participation in combat operations, and 
if combat service is eventually verified (based on the 
development procedures already specified above), these 
claimed injuries would also necessitate consideration. Apart 
from evidence of in-service injury, there was the Veteran's 
report on a February 2004 VA general medical examination of a 
pattern of chronic headaches. In view of these findings, the 
Board determines that a VA neurological examination is 
warranted to establish whether the Veteran indeed manifests 
any current residuals of precipitating            in-service 
injury.

Accordingly, these claims are REMANDED for the following 
action:

1.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and request a copy of the Veteran's 
complete service personnel file. 

2.  The RO/AMC should afford the Veteran 
one additional opportunity to provide 
pertinent supporting information 
regarding his claimed combat-related and 
noncombat-related stressors. Advise the 
Veteran of the need to provide 
identifying details of these events such 
as specific locations, approximate dates 
(within a two-month timeframe), and full 
names of individuals involved.

3.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center to determine whether the Veteran's 
unit, Company A, 1st Battalion, 38th 
Infantry, 2nd Infantry Division, had 
participation in combat operations along 
the Korean DMZ during the time period the 
Veteran was stationed in Korea (note: the 
exact time period should be determined 
based on review of the Veteran's 
personnel file). Also request independent 
corroboration of any noncombat-related 
in-service stressors for which the 
Veteran has provided sufficient detail to 
permit objective verification. 

4.  The RO/AMC should then formally 
determine whether the Veteran had 
participation in combat during service 
or, in the alternative, should determine 
whether there is a verified noncombat 
related stressor of record.

5.  Provided that either the Veteran's 
participation in combat is verified, or a 
claimed stressor from service is 
otherwise independently corroborated, the 
RO/AMC should then schedule him for a VA 
psychiatric examination for purpose of 
determining whether he has PTSD due to a 
confirmed stressor from service.                     
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.               All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner is 
requested to indicate whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) the Veteran has 
PTSD due to the verified stressor(s). 
Provided PTSD is diagnosed, the examiner 
must indicate what specific stressor in 
service provided the basis for this 
diagnosis.          If PTSD is not 
diagnosed, the examiner should explain 
why the Veteran does not meet the DSM-IV 
criteria for this diagnosis. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

6.  The RO/AMC should then request from 
the Veteran   the approximate date 
(within a two-month timeframe) of 
hospitalization for pneumonia at Fort 
Dix, New Jersey during service. Then a 
request should be made for the 
corresponding hospitalization records 
from the NPRC (or other appropriate 
records depository). 

7.  Also, request that the Veteran 
complete a medical authorization and 
release form concerning treatment 
received in 1970 or 1971 from a Dr. Allen 
in Huntington Park for a claimed 
dermatological disorder. If the search 
for any identified records is 
unsuccessful, the RO/AMC must so indicate 
in the claims file and must notify the 
Veteran and his representative of this in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(e).

8.  Then schedule the Veteran for a VA 
neurological examination. The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.   
It is requested that the VA examiner 
initially identify any current diagnoses 
involving the head region, including but 
not limited to chronic headaches. The 
examiner should then indicate whether it 
is at least as likely as not that any 
such diagnosed disability is 
etiologically related to an incident of 
the Veteran's service, to include: (1) a 
reported head injury from being hit by a 
mortar tube; and (2) provided only the 
RO/AMC has made a finding that the 
Veteran had participation in combat 
during service, the reported instances of 
head injury during a hostile encounter 
with enemy forces. 

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

9.  The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective 
action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

10.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


